F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        July 9, 2007
                                    TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court

 W ILLIS ROU SE,

          Plaintiff - Appellant,
                                                        No. 07-1036
 v.                                             (D.C. No. 04-CV-2248-W YD)
                                                          (D . Colo.)
 C OLO RA D O STA TE B OA RD OF
 PA RO LE; SH ER RI STO N EK ING,

          Defendants - Appellees.



                              OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges. **


      W illis Rouse, an inmate appearing pro se, appeals from the district court’s

dismissal of his 42 U.S.C. § 1983 claims against Defendants-Appellees Colorado

State Board of Parole (“the Board”) and Colorado Corrections Officer Sherri

Stoneking in her official capacity, as w ell as the court’s grant of summary

judgment to Officer Stoneking in her individual capacity. Exercising jurisdiction

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
pursuant to 28 U.S.C. § 1291, we affirm.



                                    Background

      M r. Rouse was paroled from Colorado state custody in November 1998.

Two years later, he was arrested for a parole violation and placed in the Adams

County Detention Facility in Brighton, Colorado. In February 2002, M r. Rouse

was again released on parole. Then, in July 2003, M r. Rouse was again arrested

for a parole violation and returned to the Adams County Detention Facility. He

was scheduled to be released from custody on June 18, 2004.

      The Board scheduled a hearing regarding M r. Rouse’s second parole

violation in August 2003, but the hearing was continued several times during the

ensuing eight months. On M ay 26, 2004, the Board held its hearing and received

evidence regarding the violation, but it did not render a decision. Although M r.

Rouse’s discharge date was June 18, he was not released at that time. Instead, the

Board scheduled an additional hearing in October 2004. The Board officially

revoked M r. Rouse’s parole on October 13, 2004, and he was released from

custody twelve days later. However, M r. Rouse was immediately taken into

custody on an unrelated charge.

      In November 2004, M r. Rouse filed a pro se complaint alleging that the

Board and Officer Stoneking wrongfully imprisoned him for 136 days between

June 18, 2004, when his term of imprisonment ended, and October 25, 2004,

                                        -2-
when he was finally released from custody. M r. Rouse sought discharge of his

parole and release from custody as w ell as $68,000 in damages. The district court

denied M r. Rouse’s repeated requests for appointed counsel. The magistrate

judge to whom the case had been assigned then recommended granting the

Defendants’ motion to dismiss the claims against the Board and Officer Stoneking

in her official capacity on the grounds of Eleventh Amendment immunity.

Although M r. Rouse filed a timely objection, the district court adopted the report

and recommendation. M r. Rouse subsequently sought to amend his complaint to

add a claim against Board Chairman Allen Stanley, but the district court denied

this motion. M r. Rouse and Officer Stoneking then filed cross-motions for

summary judgment; the district court adopted the magistrate judge’s report and

recommendation denying M r. Rouse’s motion but granting summary judgment to

Officer Stoneking in her individual capacity. M r. Rouse sought additional

discovery, but the district court denied this motion.



                                     Discussion

      As we understand his appeal, M r. Rouse claims that the district court erred

in (1) dismissing his claims against the Board and Officer Stoneking in her

official capacity, and (2) granting summary judgment to Officer Stoneking in her

individual capacity; and abused its discretion in (3) denying his motion to amend

his complaint, (4) denying his motions for appointed counsel, and (5) denying his

                                         -3-
request for additional discovery. W e address each of these contentions in turn.

I.    Eleventh Amendment Immunity

      W e review a dismissal under Fed. R. Civ. P. 12(b)(6) de novo. High

Country Citizens Alliance v. Clarke, 454 F.3d 1177, 1180 (10th Cir. 2006). In

conducting our review, we assume the truth of the plaintiff’s well-pleaded factual

allegations and view them in the light most favorable to the plaintiff. Id. at 1180-

81. Additionally, we give a more generous construction to a pro se complaint

than we afford to formal pleadings drafted by lawyers. Haines v. Kerner, 404

U.S. 519, 520 (1972). Nevertheless, we will affirm the dismissal of a complaint

unless it contains “enough facts to state a claim to relief that is plausible on its

face.” Bell A tl. Corp. v. Twombly, ___U.S.___, 127 S. Ct. 1955, 1974 (2007).

      The Eleventh Amendment bars a suit for money damages against a state by

its own citizens. Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). This

immunity from suit extends to the state’s agencies and officers. See M t. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977). The rule

recognizes that “a suit against a state official in his or her official capacity is not

a suit against the official but rather is a suit against the official’s office. As such,

it is no different from a suit against the State itself.” W ill v. M ich. Dep’t of State

Police, 491 U.S. 58, 71 (1989). Accordingly, the Board–a state agency created

pursuant to Colo. Rev. Stat. § 17-2-201–and Officer Stoneking–in her official

capacity as parole officer employed by the Colorado Department of

                                           -4-
Corrections–are immune from M r. Rouse’s claim for money damages. M r.

Rouse’s claim for injunctive relief is moot because he is no longer in custody for

his parole violation. Therefore, the district court correctly dismissed M r. Rouse’s

§ 1983 claims against the Board and Officer Stoneking in her official capacity.

II.   Personal Participation

      W e review de novo the district court’s grant of summary judgment to

Officer Stoneking in her individual capacity, using the same standard applied by

the district court. Cardoso v. Calbone, ___F.3d___, 2007 W L 1739694, at *2

(10th Cir. 2007). Summary judgment is appropriate when the pleadings,

depositions, answ ers to interrogatories, admissions or affidavits show that there is

no genuine issue of material fact and that the moving party is entitled to a

judgment as a matter of law. Fed. R. Civ. P. 56(c).

      “In order for liability to arise under § 1983, a defendant’s direct personal

responsibility for the claimed deprivation of a constitutional right must be

established.” Trujillo v. W illiams, 465 F.3d 1210, 1227 (10th Cir. 2006).

Accordingly, the plaintiff is required to show an affirmative link between the

defendant’s conduct and any constitutional violation. Stidham v. Peace Officer

Standards & Training, 265 F.3d 1144, 1156-57 (10th Cir. 2001). The district

court concluded that M r. Rouse failed to show such a link, reasoning that Officer

Stoneking was not a member or employee of the Board and therefore “was not

responsible for the revocation hearing being held after [M r. Rouse’s] discharge

                                         -5-
date.” R. Doc. 105, at 3. This analysis was correct. The Board’s decision to

continue the revocation hearing allegedly deprived M r. Rouse of his rights, but

there is no evidence that Officer Stoneking had any role in this decision.

Summary judgment was appropriately entered.

III.   M otion to Amend the Complaint

       “W e review a denial of leave to amend a complaint for abuse of

discretion.” Barfield v. Commerce Bank, N.A., 484 F.3d 1276, 1280 (10th Cir.

2007). The district court is justified in denying the motion to amend if the

proposed amendment could not have withstood a motion to dismiss. W alker v.

Elbert, 75 F.3d 592, 599 (10th Cir. 1996).

       M r. Stanley, acting in his official capacity as Chairman of the Board, is

entitled to immunity from suit pursuant to the Eleventh Amendment. See W ill,

491 U.S. at 71; Edelman, 415 U.S. at 663. M oreover, M r. Rouse’s motion to add

M r. Stanley alleged no facts demonstrating an affirmative link between M r.

Stanley’s individual conduct and the constitutional violation. Likew ise, M r.

Rouse has not pointed to any evidence in the record from which such a link may

be inferred. Therefore, we conclude that the district court did not abuse its

discretion in denying M r. Rouse’s motion to file an amended complaint.

IV.    Request for Appointed Counsel

       28 U.S.C. § 1915(e)(1) grants the trial court discretion to appoint an

attorney for a prison litigant otherwise unable to afford counsel, but there is no

                                         -6-
automatic right to appointment of counsel in a civil rights case. Baranowski v.

Hart, 486 F.3d 112, 126 (5th Cir. 2007). In determining whether to appoint

counsel, the district court should consider the merits of the litigant’s claims, the

nature and complexity of the factual and legal issues, and the litigant’s ability to

investigate the facts and to present his claims. Hill v. SmithKline Beecham

Corp., 393 F.3d 1111, 1115 (10th Cir. 2004). “W e review a district court’s

refusal to appoint counsel for an indigent prisoner in a civil case for abuse of

discretion.” Id.

      It is clear from the record–which discloses that M r. Rouse sought the

appointment of counsel numerous times–that M r. Rouse did not feel capable of

representing himself adequately. However, the fact that appointing counsel would

have assisted M r. Rouse in presenting his strongest possible case is not enough to

warrant reversal; the same could be said in almost every pro se case. See Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995). The district court utilized

the proper standard and determined that M r. Rouse was “able to present his case

adequately.” R. Doc. 24, at 1. M r. Rouse was able to recount the facts, and the

district court understood his claims. W e conclude that the court did not abuse its

discretion in denying M r. Rouse’s repeated motions for appointed counsel.

V.    M otion for Evidentiary Hearing and Additional Discovery

      After the magistrate judge recommended granting summary judgment to

Officer Stoneking, but before the district court adopted the report and

                                          -7-
recommendation, M r. Rouse requested additional discovery. Construing M r.

R ouse’s request as a motion for discovery pursuant to Fed. R. Civ. P. 56(f), we

review the district court’s denial for an abuse of discretion. Bldg. & Constr.

Dep’t v. Rockwell Int’l Corp., 7 F.3d 1487, 1496 (10th Cir. 1993). W e have held,

however, that the district court does not abuse its discretion when it denies a

motion to order discovery that is of “questionable relevance to the motion for

summary judgment.” Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253,

1264 (10th Cir. 2006). Here, we cannot imagine what evidence M r. Rouse could

have discovered that would have permitted his claim to survive Officer

Stoneking’s motion for summary judgment. There can be no genuine dispute that

Officer Stoneking lacked the authority to control the Board’s decision to continue

the revocation hearing. Given this lack of authority, M r. Rouse could not have

shown a direct link between any action by Officer Stoneking and his asserted

injury. The district court did not abuse its discretion.

      A FFIR ME D.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -8-